Case: 14-30086      Document: 00512936692         Page: 1    Date Filed: 02/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                      No. 14-30086                                FILED
                                                                           February 13, 2015
                                                                             Lyle W. Cayce
LISA COLVIN,                                                                      Clerk

                                                 Plaintiff - Appellant
v.

BOARD OF SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA
SYSTEM; STEPHEN RICHTERS,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-1829


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Lisa Colvin (“Colvin”) appeals from a final judgment entered by the
district court, which granted summary judgment to defendants, the University
of Louisiana Monroe and Dr. Stephen Richters (“Richters”). Colvin appeals
only the determination that Richters cannot be sued in his individual capacity
for violating the Family and Medical Leave Act. A careful review of the record
in this case, a full consideration of the parties’ briefs and oral arguments on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30086    Document: 00512936692     Page: 2   Date Filed: 02/13/2015



                                 No. 14-30086
appeal, and a thorough analysis of the district court’s ruling, lead us to
conclude that the district court’s judgment was not in error. Colvin’s complaint
is insufficiently pleaded to overcome the sovereign immunity protection of the
Eleventh Amendment. Thus, we uphold the district court’s determination that
Richters may not be sued in his individual capacity.
      The district judgment is AFFIRMED. See 5TH CIR. R. 47.6.




                                       2